Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rhonda Brown appeals the district court’s orders denying relief in her civil action. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Brown v. Ocwen Loan Servicing, LLC., No. 8:14-cv-03454-PJM, 2015 WL 5008763 (D.Md. Aug. 20, 2015; filed Oct. 5, 2015 & entered Oct. 6, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.